DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2022  has been entered.
Status of Claims
Claim 14 is pending. Claims 1 – 13 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Baelen (WO 2009/071372 A1) in view of Ponton et al (U.S. Patent Publication No. 2017/0203726 A1).
Regarding Independent Claim 14, Van Baelen teaches a cover (locking cap, 88) for a wiper blade (wiper blade, 10), said cover being configured to collaborate with a body (connection element, 52) of the wiper blade (10)  in a position of covering an opening (recess, 67) formed in the body (52), the cover (88) comprising- a plurality of guide tabs (96);  an upper wall (95) being dimensioned to cover part of the opening (67) when the cover  is in the covering position, the guide tabs (96) extending the upper wall perpendicularly (Fig. 9) and being configured to hold the cover (88)  in the covering position (Fig. 9), wherein the cover (88) is configured to be moved in the body (52) between a moved-clear position distant from the opening (Paragraph [0043]), and said position of covering of the opening (67; Paragraph [0043]); and  at least one retaining tab (94) extending the upper wall (95) perpendicularly separately from the guide tabs (96), said retaining tab (94) comprising end-of-travel end-stop means (Annotated Fig. 12) configured to halt the retaining tab (94)  in said moved-clear position.  

    PNG
    media_image1.png
    303
    399
    media_image1.png
    Greyscale

Van Belen does not teach position-maintaining means that maintain the position of the cover in the covering position and in the moved-clear position, wherein the cover moves in the body between the covering position and the moved-clear position in a direction transverse to the upper wall or wherein the cover is not detached from the body of the wiper in said moved clear position.
Ponton, however, teaches the cover (28a) with position-maintaining means (283a; (Fig. 40) that maintain the position of the cover (28a) in the covering position (Figs. 36 and 38) and in the moved-clear position (Fig. 37), the cover (28a) moves in the body (2) between the covering position (Fig. 38) and the moved-clear position (Fig. 37) in a direction transverse to the upper wall (281a; Fig. 40 as cover 28a is rotated, the cover moves in a direction transverse to the upper wall) and wherein the cover (28a) is not detached from the body (2) of the wiper in said moved clear position (Fig. 37).

    PNG
    media_image2.png
    183
    338
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Van Baelen to further include the cover moves in the body between the covering position and the moved-clear position in a direction transverse to the upper wall, as taught by Ponton, since such a modification would have involved a mere change in the direction of a component removal. Such change in direction of removal of a component is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 1 – 13 are allowed.  
Although Van Belen in view of Ponton generally teaches a cover for a wiper blade, the reference fails to teach, suggest or make obvious wherein in the moved-clear position, the upper wall is distant from the body of the wiper blade, along with the limitations of amended claims 1 and 11.
Response to Arguments
Applicant's arguments filed December 1, 2022 with respects to rejected claims 1 – 13 under 35 U.S.C. 103 have been fully considered and they are persuasive, therefore the rejection is withdrawn, and the claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723